
	

113 HR 417 IH: To direct the Secretary of Agriculture to convey to Miami-Dade County certain federally owned land in Florida, and for other purposes.
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 417
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Ros-Lehtinen (for
			 herself, Mr. Diaz-Balart,
			 Ms. Wasserman Schultz,
			 Ms. Wilson of Florida, and
			 Mr. Garcia) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To direct the Secretary of Agriculture to convey to
		  Miami-Dade County certain federally owned land in Florida, and for other
		  purposes.
	
	
		1.Conveyance of land comprising
			 Subtropical Horticulture Research Station
			(a)DefinitionsIn this section:
				(1)CountyThe
			 term County means Miami-Dade County in the State of
			 Florida.
				(2)PropertyThe
			 term Property means approximately 2 acres, more or less, of the
			 federally owned land comprising the Subtropical Horticulture Research Station
			 in the County, which—
					(A)has been mutually
			 delineated by the Secretary and the authorized representative of the County;
			 and
					(B)fronts on SW 67th
			 Avenue in Palmetto Bay, Florida.
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Property
			 Conveyance
				(1)In
			 generalNot later than 120 days after the date on which the
			 County deposits the consideration under paragraph (2) and cost reimbursement
			 provided in this section with the Department of Agriculture, the Secretary
			 shall convey and quitclaim to the County, all rights, title, and interests of
			 the United States in the Property, subject to easements and rights of record
			 and such other reservations, terms, and conditions as the Secretary may
			 prescribe.
				(2)Consideration
					(A)In
			 generalAs consideration for
			 the conveyance of the Property, the County shall pay to the Secretary an amount
			 in cash equal to the market value of the property.
					(B)AppraisalTo
			 determine the market value of the Property, the Secretary shall have the
			 Property appraised for the highest and best use of the Property in conformity
			 with the Uniform Appraisal Standards for Federal Land Acquisitions developed by
			 the Interagency Land Acquisition Conference. The approved appraisal shall at
			 all times be the property of the United States.
					(3)CorrectionsWith
			 the agreement of the County, the Secretary may make minor corrections or
			 modifications to the legal description of the Property.
				(4)Costs
					(A)Transaction
			 costsExcept as provided in
			 subparagraph (C), the County shall, at closing for the conveyance of the
			 Property under this section, pay or reimburse the Secretary, as appropriate,
			 for the reasonable transaction and administrative personnel costs associated
			 with the conveyance authorized by this section, including the transaction costs
			 of appraisal, title, hazardous substances examination, and closing
			 costs.
					(B)Administrative
			 costsIn addition to transaction costs under subparagraph (A),
			 the County shall pay administrative costs in the liquidated amount of
			 $50,000.
					(C)Attorneys’
			 feesThe County and the Secretary shall each bear their own
			 attorneys’ fees.
					(5)SurveyThe
			 County shall, at its cost, survey the exterior boundaries of the Subtropical
			 Horticulture Research Station and the Property in accordance with Federal
			 survey standards and to the satisfaction of the Secretary, and shall provide to
			 the Secretary certified originals with signature and raised seal.
				(6)ReleaseThe
			 County, by a recordable instrument that the Secretary determines is
			 satisfactory, shall release the Department of Agriculture from the instrument
			 dated September 8, 2006, titled Unity of Title.
				(7)Security
			 fencingOn or before closing
			 for the conveyance of the Property under this section, the County shall, at its
			 cost, contract for the construction of a security fence located on the boundary
			 between the Property and the adjacent land administered by the Secretary. The
			 fence shall be of materials and standards approved in advance by the Secretary.
			 The Secretary may approve temporary security structures for use during
			 construction phases of the fence.
				(8)Other
			 termsThe Secretary and the County may otherwise effect the
			 purpose of this section on such additional terms as are mutually acceptable and
			 which are not inconsistent with the provisions of this section.
				(c)Receipts
				(1)In
			 generalThe Secretary shall
			 deposit all funds received from the conveyance authorized under this section,
			 including the market value consideration and the reimbursement for costs, into
			 the Treasury of the United States to be credited to the appropriation for the
			 Agricultural Research Service.
				(2)Use of
			 fundsNotwithstanding any limitation in applicable appropriation
			 Acts for the Department of Agriculture or the Agricultural Research Service,
			 all funds deposited into the Treasury pursuant to subsection (b) shall be
			 available to the Secretary until expended, without further appropriation, for
			 the operation, upkeep, and maintenance of the Subtropical Horticulture Research
			 Station.
				
